Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 1 of 16



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

   JENNIFER FORD HERNANDEZ,                          )
                                                     )
                    Plaintiff,                       )
                                                     )
   v.                                                )
                                                     )
   OCWEN LOAN SERVICING, LLC and                     )          Case No. 9:17-cv-80525
   U.S. BANK NATIONAL                                )
   ASSOCIATION, as trustee for GSMPS                 )
   2005-RP3,                                         )
                                                     )
                    Defendants.                      )

               DEFENDANTS’ MOTION FOR JUDGMENT AS A MATTER OF LAW

             Defendants Ocwen Loan Servicing, LLC and U.S. Bank National Association, as Trustee

   for GSMPS 2005-RP3 (“Defendants”) file the following Motion for Judgment as a Matter of Law

   pursuant to Federal Rule of Civil Procedure 50(a).

                                        I. LEGAL STANDARD

             Under Rule 50, “[i]f a party has been fully heard on an issue during a jury trial and the

   court finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for

   the party on that issue, the court may” resolve that issue against the party and enter “judgment as

   a matter of law against the party on a claim or defense that, under the controlling law, can be

   maintained or defeated only with a favorable finding on that issue.” Fed. R. Civ. P. 50(a)(1); see

   Weisgram v. Marley Co., 528 U.S. 440, 448 (2000) (Rule 50 “allows the trial court to remove cases

   or issues from the jury’s consideration “when the facts are sufficiently clear that the law requires

   a particular result”).

             “[T]he standard for granting summary judgment ‘mirrors’ the standard for judgment as a

   matter of law, such that ‘the inquiry under each is the same.’” Reeves v. Sanderson Plumbing



   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 2 of 16



   Prod., Inc., 530 U.S. 133, 150 (2000) (citation omitted); Chapman v. AI Transport, 229 F.3d 1012,

   n.11 (11th Cir. 2000) (en banc) (same). In ruling on such a motion, “the court must draw all

   reasonable inferences in favor of the nonmoving party, and it may not make credibility

   determinations or weigh the evidence.” Reeves, 530 U.S. at 150. “‘Credibility determinations, the

   weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

   functions, not those of a judge.’” Id. at 150-51 (citation omitted). “Thus, although the court should

   review the record as a whole, it must disregard all evidence favorable to the moving party that the

   jury is not required to believe. That is, the court should give credence to the evidence favoring the

   nonmovant as well as that ‘evidence supporting the moving party that is uncontradicted and

   unimpeached, at least to the extent that that evidence comes from disinterested witnesses.’” Id. at

   151 (citations omitted).

                                            II. ARGUMENT

             A.     Fraud/Misrepresentation

             Plaintiff asserts causes of action against Defendants for fraud and intentional

   misrepresentation. The elements of these claims mirror each other, and the parties have treated

   them as coextensive here. See Hodge v. Craig, 382 S.W.3d 325, 342 (Tenn. 2012) (holding that

   '"intentional misrepresentation,' 'fraudulent misrepresentation,' and 'fraud' are different names for

   the same cause of action" and directing courts to use the term "intentional misrepresentation").

             To recover for intentional misrepresentation (whether styled fraud or misrepresentation),

   Plaintiff must prove: “(1) that the defendant made a representation of a present or past fact; (2)

   that the representation was false when it was made; (3) that the representation involved a material

   fact; (4) that the defendant either knew that the representation was false or did not believe it to be

   true or that the defendant made the representation recklessly without knowing whether it was true

   or false; (5) that the plaintiff did not know that the representation was false when made and was

                                                     2
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 3 of 16



   justified in relying on the truth of the representation; and (6) that the plaintiff sustained damages

   as a result of the representation.” Hodge, 382 S.W.3d at 343.

             Judgment as a matter of law should be granted as to Plaintiff’s intentional

   misrepresentation claims because Plaintiff has failed to adduce proof sufficient to create a triable

   question of fact that (1) Ocwen made a misrepresentation of fact and (2) Plaintiff justifiably relied

   upon any such misrepresentation.

             False Statement. As to both Counts I and VI, the allegedly false representation must relate

   “to an existing or past fact or, if the claim is based on promissory fraud, then the misrepresentation

   must ‘embody a promise of future action without the present intention to carry out the promise.’”

   Stacks v. Saunders, 812 S.W.2d 587, 592 (Tenn. Ct. App. 1990) (citations omitted). Plaintiff failed

   to create a jury question with respect to either theory.

             Justifiable Reliance. Plaintiff has the affirmative burden of proving reasonable, justifiable

   reliance upon Ocwen’s claimed intentional misrepresentations. McNeil v. Nofal, 185 S.W.3d 402,

   408 (Tenn. Ct. App. 2005). In other words, to prevail on a cause of action for intentional

   misrepresentation, the plaintiff must show that she acted upon a misrepresentation while “believing

   it to be true.” Russell v. Zanone, 404 S.W.2d 539, 561 (Tenn. Ct. App. 1966); see Freeman v.

   Citizens' Nat'l Bank, 70 S.W.2d 25, 29 (Tenn. 1933) (“Fraud involves deception and if one knows

   the truth, and is not deceived, he is not defrauded.”). Furthermore, “[j]ustifiable reliance in this

   context is not blind faith.” McNeil, 185 S.W.3d at 408. Thus, “[w]here the means of information

   are at hand and equally accessible to both parties so that, with ordinary prudence or diligence, they

   might rely on their own judgment, generally they must be presumed to have done so, or, if they

   have not informed themselves, they must abide the consequences of their own inattention and

   carelessness.” Id. at 409.



                                                      3
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 4 of 16



             The evidence demonstrates no material dispute that Plaintiff justifiably relied upon any

   alleged misrepresentation by Ocwen.

             For those reasons, Plaintiff cannot meet prove justifiable reliance, and this Court should

   grant judgment as a matter of law on Counts I and VI of the Complaint.

             B.     Conversion

             Conversion is a party’s “‘appropriation of [property] to the party’s own use and benefit, by

   the exercise of dominion over it, in defiance of plaintiff’s right.’” Hanna v. Sheflin, 275 S.W.3d

   423, 427 (Tenn. Ct. App. 2008) (citation omitted). A prima facie case for common-law conversion

   requires the claimant to prove “(1) the appropriation of another’s property to one’s own use and

   benefit, (2) by the intentional exercise of dominion over it, (3) in defiance of the true owner’s

   rights.” Marks, Shell & Maness v. Mann, 2004 WL 1434318, *3 (Tenn. Ct. App. June 23, 2004)

   (citation omitted)). In addition, “conversion can be maintained only if the plaintiff can show

   possession or a right to immediate possession of the item converted at the time of the alleged

   conversion.” Mammoth Cave Prod. Credit Ass’n v. Oldham, 569 S.W.2d 833, 836-37 (Tenn. Ct.

   App. 1977). The party claiming conversion has the burden of proving each element. Nunley v.

   Nunley, 925 S.W.2d 538, 541-42 (Tenn. Ct. App. 1996).

             Plaintiff has failed to demonstrate facts sufficient to put her claim for conversion before

   the jury.

             C.     Trespass

             “Trespass upon real property entails the unauthorized, and therefore unlawful entry into

   the close of another.” Rector v. Halliburton, 2003 WL 535924, *6 (Tenn. Ct. App. Feb. 26, 2003).

   “In actions of trespass possession is the gist of the action, and the gist of the trespass is the injury

   to possession. Either actual or constructive possession is sufficient to maintain trespass. If the party

   is in actual possession under a deed, this is sufficient to maintain the action. If he is not in actual

                                                      4
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 5 of 16



   possession, he must show a legal title to the property, and then constructive possession will be

   presumed from the legal title[.]” Scott v. Yarbro, 2005 WL 1412128, *3 (Tenn. Ct. App. June 15,

   2005) (citation omitted). Moreover, even if a trespass is proven, it may be excused if the evidence

   demonstrates that it was legally privileged or justified. Miles v. Huff’s Foodtown, Inc., 1986 WL

   1786, *3 (Tenn. Ct. App. Feb. 11, 1986).

             Plaintiff has failed to establish her prima facie case of trespass, and therefore judgment as

   a matter of law is proper.

             D.     Wrongful Foreclosure

             “While there are not specific elements for wrongful foreclosure, Tennessee courts

   generally examine whether contractual or statutory requirements were met in the foreclosure of

   the property in question.” Mary Ringold v. Bank of Am. Home Loans, 2013 WL 145929, *6 (W.D.

   Tenn. Apr. 9, 2013) (citation omitted); see Hossain v. Ocwen Loan Servicing, LLC, 2014 WL

   4347620, *7 (M.D. Tenn. Aug. 29, 2014) (same); Jackson v. WMC Mortg. Corp., 2013 WL

   5550228, *8 (W.D. Tenn. Sept. 18, 2013) (collecting cases).

             Failure to comply with contractual requirements. Plaintiff has failed to demonstrate

   any breach of any provision of the loan documents by Ocwen in foreclosing.

             Failure to comply with statutory requirements. Plaintiff also fails to identify any

   statutory requirements allegedly violated by Ocwen.

             Because the foreclosure on the Property complied with both Ocwen’s contractual and

   statutory obligations in noticing and holding the sale, Defendants are entitled to judgment as a

   matter of law on Count IV.




                                                      5
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 6 of 16



             E.     TILA and Regulation Z

             Claiming through the purported assignment from Freddie Ford, Plaintiff alleges that

   Defendants violated TILA when Ocwen failed to credit the Farmers Insurance hazard check to Mr.

   Ford’s account as of the date it was received, and instead placed it in a hazard suspense account.

             TILA provides that, “[i]n connection with a consumer credit transaction secured by a

   consumer’s principal dwelling, no servicer shall fail to credit a payment to the consumer’s loan

   account as of the date of receipt, except when a delay in crediting does not result in any charge to

   the consumer or in the reporting of negative information to a consumer reporting agency[.]” 15

   U.S.C. § 1639f(a). TILA, however, does not impose liability on servicers for failure to comply

   with this requirement; rather, liability, if any, is falls upon the “creditor” with respect to the

   particular consumer credit transaction. 15 U.S.C. § 1640(a) (cause of action may be brought

   against “any creditor who fails to comply with any requirement imposed under this part”); Lucien

   v. Fed. Nat’l Mortgage Ass’n, 21 F. Supp. 3d 1379, 1383 (S.D. Fla. 2014) (“Courts applying TILA

   uniformly hold that there is no servicer liability under TILA.”).

             Thus, to prove her TILA cause of action, Plaintiff must establish that: (1) U.S. Bank is a

   “creditor” under TILA; (2) Ocwen failed to promptly credit a payment made to the mortgage loan

   account as of the date it received the payment; (3) Ocwen’s failure to promptly credit a payment

   made to the mortgage loan account as of the date Ocwen received the payment resulted in charges

   being imposed upon the account; and (4) Ocwen’s failure to promptly credit the payment made as

   of the date the payment was received caused actual damages. Plaintiff did not meet her prima

   facie case of showing these elements.

             Creditor. The evidence affirmatively establishes that U.S. Bank is not a “creditor” as

   defined by TILA. TILA provides that “[t]he term ‘creditor’ refers only to a person who both (1)

   regularly extends, whether in connection with loans, sales of property or services, or otherwise,

                                                     6
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 7 of 16



   consumer credit which is payable by agreement in more than four installments or for which the

   payment of a finance charge is or may be required, and (2) is the person to whom the debt arising

   from the consumer credit transaction is initially payable on the face of the evidence of indebtedness

   or, if there is no such evidence of indebtedness, by agreement.” 15 U.S.C. § 1602(g) (emphasis

   added); 12 C.F.R. § 226.2(a)(17)(i) (“A person who regularly extends consumer credit that is

   subject to a finance charge or is payable by written agreement in more than four installments (not

   including a down payment), and to whom the obligation is initially payable, either on the face of

   the note or contract, or by agreement when there is no note or contract.” (footnote omitted)).

             In this case, of course, the “face of the evidence of indebtedness” demonstrates that “the

   person to whom the debt arising from the consumer credit transaction [was] initially payable” was

   First State Bank, not U.S. Bank. U.S. Bank is thus not a “creditor” and cannot be liable under

   TILA. See Vincent v. The Money Store, 736 F.3d 88, 107 (2d Cir. 2013) (holding that the plain

   language of TILA compels the conclusion that only the initial person to whom a debt was payable,

   and not any assignees of that debt, can be a “creditor”).

             TILA does permit assignees to be held liable in certain circumstances, but Plaintiff does

   not allege that theory in the Complaint, asserting only (incorrectly) that U.S. Bank was the

   “creditor” of the Ford loan. ECF 1, ¶ 122. That aside, an assignee is liable for damages “only if

   the violation for which such action or proceeding is brought is apparent on the face of the

   disclosure statement, except where the assignment was involuntary.” 15 U.S.C. § 1641(a). The

   Eleventh Circuit has held that “the disclosure statement” referenced in this section is given “before

   the extension of credit that sets out the terms of the loan.” Evanto v. Fed. Nat’l Mortg. Ass’n, 814

   F.3d 1295, 1297 (11th Cir. 2016). The alleged failure to properly apply a payment made by a




                                                     7
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 8 of 16



   customer to his or her loan cannot, by definition, appear on the face of disclosures made prior to

   the extension of credit.

             This is made clear by Evanto. There, the plaintiff sued an assignee based upon the failure

   to provide a timely payoff balance. Id. at 1297. The Eleventh Circuit held that this did not state a

   claim under TILA because a “payoff balance can be provided only after a loan has been made and

   contains the amount yet to be repaid. There is no way that the failure to provide a payoff balance

   can appear on the face of the disclosure statement.” Id. at 1297-98. Likewise here, a post-closing

   breach of a servicing obligation cannot “appear on the face of the disclosure statement.” As such,

   U.S. Bank cannot be liable for damages as an assignee either.

             Crediting of payment.      TILA states that, “[i]n connection with a consumer credit

   transaction secured by a consumer’s principal dwelling, no servicer shall fail to credit a payment

   to the consumer’s loan account as of the date of receipt, except when a delay in crediting does not

   result in any charge to the consumer or in the reporting of negative information to a consumer

   reporting agency[.]” 15 U.S.C. § 1639f(a). The Consumer Financial Protection Board has

   interpreted this provision as prohibiting a servicer from “fail[ing] to credit a periodic payment to

   the consumer’s loan account as of the date of receipt, except when a delay in crediting does not

   result in any charge to the consumer or in the reporting of negative information to a consumer

   reporting agency[.]” 12 C.F.R. § 1026.36(c)(1)(i). This regulation “does not require that a

   mortgage servicer post the payment to the consumer’s loan account on a particular date; the

   servicer is only required to credit the payment as of the date of receipt.” 12 C.F.R. Part 1026

   Supplement I, Paragraph 36(c)(1)(i) (emphasis in original). “Accordingly, a servicer that receives

   a payment on or before its due date (or within any grace period), and does not enter the

   payment on its books or in its system until after the payment’s due date (or expiration of any grace



                                                     8
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 9 of 16



   period), does not violate this rule as long as the entry does not result in the imposition of a late

   charge, additional interest, or similar penalty to the consumer, or in the reporting of negative

   information to a consumer reporting agency.” Id. (emphasis added). In other words, Section

   1639f and Regulation Z are only violated where a consumer makes a timely payment which is not

   credited as of the date of receipt and, as a result of that delay, the consumer incurs a late charge

   to which he or she otherwise would not have been subject. Vincent, 736 F.3d at 105-06 (explaining

   that Official Staff Commentary interpreting TILA is entitled to deference).

             Plaintiff has failed to adduce evidence that she submitted a timely payment that Ocwen

   failed to credit, thereby causing the imposition of fees on Mr. Ford’s account. The relevant portion

   of Regulation Z requiring posting of payments as of the date of receipt only applies to “periodic

   payments,” defined as “an amount sufficient to cover principal, interest, and escrow (if applicable)

   for a given billing cycle.” 12 C.F.R. § 1026.36(c)(1)(i). The Farmers Insurance check was not a

   payment, let alone the “periodic payment” due on the account. Unlike a payment, which gives the

   servicer the authority to apply amount received directly to payments of principal, interest and

   escrow then due, the Farmers Insurance check was a hazard insurance reimbursement held in

   suspense pending Plaintiff’s written confirmation, in the form of the affidavit provided by Ocwen,

   that it could be applied directly to the account.1 The submission of such a check, without all

   documents required to permit its application to amounts due and owing on the loan account in

   question, cannot be considered a “payment.”

             Even assuming that the insurance check delivered to Ocwen was a “periodic payment” as

   defined in Regulation Z, the evidence is undisputed that it was received after the deadline



   1
     Requiring such an affidavit is consistent with Ocwen’s authority under Regulation Z to “specify reasonable
   requirements for making payments in writing[.]” 12 C.F.R. Part 1026 Supplement I, Paragraph 36(c)(1)(iii).


                                                            9
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 10 of 16



   communicated to Plaintiff by which the payoff had to be received. It was this, and not Ocwen’s

   placement of the Farmers Insurance check in suspense, which caused the subsequent charges to be

   placed upon Mr. Ford’s account. See 12 C.F.R. Part 1026 Supplement I, Paragraph 36(c)(1)(i) (in

   order for Regulation Z to be violated, the servicer must first “receive[] a payment on or before its

   due date (or within any grace period)”).

             Causal connection between the alleged TILA violation and Plaintiff’s damages. Under

   TILA, a plaintiff may recover “any actual damage sustained by such person as a result of the

   failure” to comply with the statute. 15 U.S.C. § 1640(a)(1). The Eleventh Circuit has held that

   this language means that “a plaintiff must present evidence to establish a causal link between the

   financing institution’s noncompliance and his damages.” Turner v. Beneficial Corp., 242 F.3d

   1023, 1028 (11th Cir. 2001).

             First, it is undisputed that Plaintiff brings this TILA cause of action solely as assignee of

   Mr. Ford, rather than in her own right. Therefore, Plaintiff was required to prove that Mr. Ford

   suffered damages as a result of the alleged violation of TILA, rather than Plaintiff. Plaintiff has

   presented no evidence, however, that Mr. Ford suffered any damages—economic or emotional—

   due to the claimed failure to timely apply the Farmers Insurance check to his account.

             Second, the evidence demonstrates that any causal link between the alleged failure to

   timely post the Farmers Insurance payments to Mr. Ford’s account and any ensuing late fees and

   costs was severed in June 2016, when Ocwen offered to accept the hazard suspense amount as a

   short payoff on Mr. Ford’s loan. Plaintiff refused to accept this offer; in doing so, Plaintiff

   eliminated U.S. Bank’s liability, if any, for damages.

             Statute of limitations. Assuming that these defects in Plaintiff’s prima facie case are

   overcome, her TILA claim is time-barred. TILA provides that a cause of action may be brought



                                                      10
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 11 of 16



   “within one year from the date of the occurrence of the violation.” 15 U.S.C. § 1640(e); Barnes

   v. Compass Bank, 568 F. App’x 743, 744 (11th Cir. 2014) (noting that “[a]s a general rule, the

   statute of limitations clock begins to tick when the plaintiff first has a complete and present cause

   of action” and holding that TILA cause of action accrued on the date of the violation).

             As already stated, the evidence indicates that the alleged TILA violation, if any, occurred

   when Ocwen failed to credit the Farmers Insurance check directly to Mr. Ford’s account when it

   was received in July 2015. Plaintiff, however, did not file this case until April 25, 2017, well more

   than a year after the supposed TILA violation occurred. Plaintiffs’ TILA claim is thus time-barred

   on its face.

             To the extent Plaintiff claims she is able to avoid the running of the statute of limitations

   through equitable tolling, the evidence offered by Plaintiff does not create a triable issue regarding

   whether she can receive the benefit of equitable tolling. Equitable tolling is appropriate where a

   plaintiff can demonstrate that the defendant fraudulently concealed the existence of his or her cause

   of action, notwithstanding his or her exercise of reasonable diligence. Ellis v. GMAC, 160 F.3d

   703, 706-08 (11th Cir. 1998). The party seeking equitable tolling has the burden of proof of

   showing that it is applicable. Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 971 (11th

   Cir. 2016) (en banc) (citations omitted), cert. denied, ___ U.S. ___, 137 S. Ct. 2292 (2017).

   Plaintiff is not entitled to equitable tolling because she adduced no evidence that U.S. Bank

   fraudulently concealed the existence of her cause of action; nor was she reasonably diligent, given

   that she was aware shortly after July 2015 that the Farmers Insurance check had not been applied

   to pay down the amount due on Mr. Ford’s account, but still waited another 18 months-plus before

   filing this case. Because this claim is time-barred, and not saved via equitable tolling, judgment

   as a matter of law should be entered in Defendants’ favor.



                                                      11
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 12 of 16



             F.     Unjust Enrichment

             Plaintiff contends that Ocwen has been unjustly enriched at Plaintiff’s expense, and

   Plaintiff has been unjustly deprived of her (1) Property; (2) the Farmers Insurance check in the

   amount of $13,246.99; and (3) her personal belongings that were stored on the Property.

             The elements of an unjust enrichment claim are: 1) “[a] benefit conferred upon the

   defendant by the plaintiff”; 2) “appreciation by the defendant of such benefit”; and 3) “acceptance

   of such benefit under such circumstances that it would be inequitable for him to retain the benefit

   without payment of the value thereof.” Paschall’s, Inc. v. Dozier, 407 S.W.2d 150, 155 (Tenn.

   1966). The most significant requirement of an unjust enrichment claim is that the benefit to the

   defendant be unjust. Id.; Whitehaven Cmty. Baptist Church v. Holloway, 973 S.W.2d 592, 596

   (Tenn. 1998).

             Plaintiff has failed to establish the elements of unjust enrichment.

             G.     Breach of Contract

             Plaintiff asserts, both individually and as assignee of Freddie Ford, a breach of contract

   claim against Ocwen. A claim for breach of contract requires “(1) the existence of an enforceable

   contract [between the parties], (2) nonperformance amounting to a breach of the contract, and (3)

   damages caused by a breach of the contract.” C&W Asset Acquisition, LLC v. Oggs, 230 S.W.3d

   671, 676-77 (Tenn. Ct. App. 2007). The “most basic element” of a breach of contract claim is

   “that an express contract between [the parties] exists.” Le Jo Enters. v. Cracker Barrel Old

   Country Store, 2013 WL 6155622, *6 (Tenn. Ct. App. Oct 16, 2013). Indeed, “[t]o attempt to hold




                                                      12
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 13 of 16



   someone liable on a contract to which it is not a party is contrary to common reason.” Bonham

   Group Inc. v. City of Memphis, 1999 WL 219782, *7 (Tenn. Ct. App. April 16, 1999).

             Plaintiff has not established the existence of a contract between her and Ocwen and,

   therefore, is precluded from bringing a breach of contract action individually. Even if not, Plaintiff

   has not demonstrated the elements of a breach of contract.2

             Furthermore, judgment as a matter of law is appropriate because the evidence demonstrates

   that, in all interactions between Ocwen and Freddie Ford (or Plaintiff, for that matter), they were

   aware Ocwen was acting on behalf of the owner of the Ford Loan. Tennessee law provides “that

   an agent, dealing for a disclosed principal within the scope of his powers, is not personally liable,

   unless . . . it was his intention to become personally liable.” Klosterman Dev. Corp. v. Outlaw

   Aircraft Sales, 102 S.W.3d 621, 636 (Tenn. Ct. App. 2002). Because there is no dispute of material

   fact that Ocwen was dealing with Freddie Ford and Plaintiff as agent for the owner of the Ford

   Loan, no breach of contract cause of action lies against it.

             H.     Punitive damages

             On a motion for judgment as a matter of law where punitive damages are sought, “a court

   must determine whether there is sufficient evidence, using the clear and convincing evidence

   standard, to submit the punitive damage claim to the jury.” Duran v. Hyundai Motor Am., Inc.,

   271 S.W.3d 178, 208 (Tenn. Ct. App. 2008). “A submissible punitive damages claim has been

   made if the evidence and the inferences reasonably drawn from the evidence are sufficient to

   permit a reasonable juror to conclude that the plaintiff established with convincing clarity that the

   defendant's conduct that caused the plaintiff's injury was intentional, fraudulent, malicious, or



   2
    To the extent Plaintiff’s breach of contract claim is predicated upon the purported assignment of claims from
   Freddie Ford to her, it fails for the same reasons.


                                                           13
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 14 of 16



   reckless.” Id.; see Tenn. Code. Ann. § 29-39-104(a)(1) (“Punitive damages may only be awarded

   if the claimant proves by clear and convincing evidence that the defendant against whom punitive

   damages are sought acted maliciously, intentionally, fraudulently or recklessly[.]”).

             Plaintiff has not made out her prima facie claim, by clear and convincing evidence, that

   Defendants “acted maliciously, intentionally, fraudulently or recklessly” such that punitive

   damages may be awarded.

                                          III. CONCLUSION

             For the foregoing reasons, Defendants respectfully request this Court enter judgment as a

   matter of law in favor of the Defendants, and grant such other and further relief this Court deems

   just and proper.




                                                    14
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 15 of 16



             This 9th day of January, 2019.

                                               DUANE MORRIS LLP

                                               /s/ Kassia Fialkoff
                                               Kassia Fialkoff
                                               Florida Bar No.: 117708
                                               kfialkoff@duanemorris.com
                                               201 South Biscayne Boulevard, #3400
                                               Miami, Florida 33131
                                               Telephone: (305) 960-2200

                                               Alexander D. Bono (admitted pro hac vice)
                                               adbono@duanemorris.com
                                               30 South 17th Street
                                               Philadelphia, PA 19103
                                               Telephone: (215) 979-1000

                                               Attorneys for Ocwen Loan Servicing, LLC
                                               and U.S. Bank National Association, as
                                               Trustee for GSMPS 2005-RP3




                                              15
   DM1\9229894.1
Case 9:17-cv-80525-KAM Document 158 Entered on FLSD Docket 01/09/2019 Page 16 of 16



                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

   by electronic service using CM/ECF on this 9th day of January, 2019, on all counsel or parties of

   record on the Service List below.



                                                       /s/ Kassia Fialkoff
                                                       Kassia Fialkoff


                                          SERVICE LIST

    Charles A. Gower, Esq.                          Robert Andrew Bernstein, Esq.
    Shaun P. O’Hara, Esq.                           Brian W. Chaiken, Esq.
    Charles A. Gower, P.C.                          Annesser & Chaiken, PLLC
    P.O. Box 5509
                                                    2525 Ponce De Leon Blvd., Suite 625
    1425 Wynnton Road
                                                    Coral Gables, Florida 33134
    Columbus, GA 31906
                                                    rberstein@aclaw-firm.com
    Charlie@cagower.com
                                                    bchaiken@aclaw-firm.com
    shaun@cagower.com




   DM1\9229894.1
